BERANEK, Judge.
This is an appeal from an order granting a motion to suppress. The trial court entered an order stating as follows:
1. THAT the police officers had a founded suspicion based upon the Defendant’s conduct that the Defendant had committed a violation of the laws of the State of Florida, but their suspicion fell short of that degree which would constitute probable cause.
*9322. THAT absent probable cause, the police officers could not detain the Defendant momentarily in order to determine identification or otherwise maintain the status quo while obtaining more information.
3. THAT the detention of the Defendant was illegal and therefore all evidence flowing from the illegal detention should be suppressed.
The second finding above is legally improper pursuant to Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), and the Florida Stop and Frisk Law. Section 901.151, Florida Statutes (1977).
We conclude that the order granting the motion to suppress must be reversed and the matter remanded for further proceedings without prejudice to a rehearing on the motion to suppress. This decision does not constitute a ruling on the merits of the motion to suppress.
REVERSED AND REMANDED.
MOORE, J., and MELVIN, WOODROW M., Retired, Associate Judge, concur.